Exhibit 10.4

 

Option:                            

 

NON-QUALIFIED STOCK OPTION AGREEMENT

PURSUANT TO GRANITE CITY FOOD & BREWERY LTD.

LONG-TERM INCENTIVE PLAN

 

Granite City Food & Brewery Ltd., a Minnesota corporation (the “Company”),
hereby grants to                          (the “Optionee”), an option (the
“Option”) to purchase an aggregate of                    shares of Stock (the
“Shares”), at the price set forth below, and in all respects subject to the
terms, definitions and provisions of the Granite City Food & Brewery Ltd.
Long-Term Incentive Plan (the “Plan”) adopted by the Company, which is attached
hereto and incorporated herein by reference [LTIP to be attached].  Unless
otherwise defined herein, the terms used herein shall have the meanings assigned
to them in the Plan.

 

1.                                      Nature of the Option.  This Option is
not intended to qualify as an Incentive Stock Option as defined in Section 422
of the Code.

 

2.                                      Exercise Price.  The exercise price for
each share of Stock is $          .

 

3.                                      Exercise of Option.  This Option shall
be exercisable during its term in accordance with the provisions of Section 6 of
the Plan and as follows:

 

(a)                                 Expiration Date.  The Option shall expire on
the tenth anniversary of the Date of Grant (the “Expiration Date”).  In no event
may this Option be exercised after the Expiration Date.

 

(b)                                 Exercisability.  Subject to the remaining
terms of this Agreement and the Plan, the Option shall be exercisable and deemed
vested cumulatively as follows: 
                                                                  .

 

(c)                                  Limitations on Exercisability.  In the
event of Optionee’s death, disability or other termination of employment, the
exercisability of the Option is governed by Sections 8, 9, and 10 below, subject
to the limitations contained in subsections 3(d), (e) and (f).

 

(d)                                 Written Notice of Exercise.  Any exercise
shall be accompanied by a written notice to the Company specifying the number of
shares of Stock as to which the Option is being exercised.  Notation of any
partial exercise shall be made by the Company on Schedule I hereto.

 

(e)                                  Payment of Exercise Price.  The exercise
price of the shares of Stock as to which the Option is being exercised shall be
paid in full at the time of exercise.

 

(f)                                   Compliance with Laws and Regulations.  No
Shares will be issued pursuant to the exercise of an Option unless such issuance
and such exercise shall comply with all relevant provisions of law and the
requirements of any stock exchange or automated quotation system upon which the
Stock may then be listed.  Assuming such

 

--------------------------------------------------------------------------------


 

compliance, for income tax purposes the Shares shall be considered transferred
to the Optionee on the date on which the Option is exercised with respect to
such Shares.

 

4.                                      Change in Control.  Upon the occurrence
of a “Change in Control” (as defined in Section 2(h) of the Plan), this Option
shall become fully vested and exercisable unless this Option is assumed by the
surviving corporation or its parent, or the surviving corporation or its parent
substitutes options with substantially the same terms as this Option.  If a
Change in Control occurs and either this Option is not assumed by a surviving
corporation or its parent, or the surviving corporation or its parent does not
substitute awards with substantially the same terms as this Option, the
Committee shall also have the right to cancel some or all of the unexercised
portion of this Option in the event of a Change in Control, provided that in
exchange for such cancellation, the Optionee will receive a cash payment equal
to the Change in Control consideration less the exercise price set forth in
Section 2 above.

 

5.                                      Optionee’s Representations.  In the
event the Shares purchasable pursuant to the exercise of this Option have not
been registered under the Securities Act, at the time this Option is exercised,
the Optionee shall, concurrently with the exercise of all or any portion of this
Option, deliver to the Company an investment representation statement in a form
acceptable to the Company.  As a condition to the exercise of this Option, the
Company may require Optionee to make any representation and warranty to the
Company as may be required by any applicable law or regulation.  Optionee
acknowledges that the certificate representing the Shares issued pursuant to
this Option may be issued with appropriate legends, and the Company may place
stop transfer orders with respect to such Shares.

 

6.                                      Method of Payment.  Payment of the
exercise price shall be by (i) cash; (ii) check, bank draft or money order;
(iii) if authorized by the Board or the Committee, by delivery of shares of
Stock (valued at the fair market value thereof on the date of exercise); or
(iv) by delivery of a combination of cash and Stock.  The Board or the Committee
may, in order to prevent any possible violation of law, require the payment
price to be paid in cash.

 

7.                                      Restrictions on Exercise.  This Option
may not be exercised if the issuance of such Shares upon such exercise or the
method of payment of consideration for such Shares would constitute a violation
of any applicable federal or state securities or other law or regulation.

 

8.                                      Termination of Status as an Employee or
Relationship.  In the event of termination of Optionee’s employment or
relationship with the Company, Optionee may, but only within three months after
the date of such termination (but in no event later than the date of expiration
of the term of this Option as set forth in Section 3 above), exercise this
Option to the extent that Optionee was entitled to exercise it at the date of
termination.  To the extent that Optionee was not entitled to exercise this
Option at the date of termination, or if Optionee does not exercise this Option
within the time specified herein, the Option shall terminate.

 

In the event Optionee’s employment is terminated for “cause” (as defined in
Section 2(g) of the Plan), then the Option shall terminate immediately.  In the
event Optionee’s employment is voluntarily terminated, then any unvested portion
of the Option shall terminate immediately.

 

2

--------------------------------------------------------------------------------


 

9.                                      Disability of Optionee.  Notwithstanding
the provisions of Section 8 above, in the event of termination of Optionee’s
status as an employee as a result of his or her Disability, Optionee may, but
only within one year from the date of termination of employment (but in no event
later than the date of expiration of the term of this Option as set forth in
Section 3 above), exercise this Option to the extent Optionee was entitled to
exercise it at the date of such termination.  To the extent that Optionee was
not entitled to exercise the Option at the date of termination, or if Optionee
does not exercise such Option (which Optionee was entitled to exercise) within
the time specified herein, the Option shall terminate.

 

10.                               Death of Optionee.  In the event of the death
of Optionee:

 

(a)                                 during the term of this Option and while an
employee of the Company and having been in continuous employment (as determined
by the Board or the Committee in their sole discretion) since the date of grant
of the Option, the Option may be exercised, at any time within one (1) year
following the date of death (but in no event later than the date of expiration
of the term of this Option as set forth in Section 3 above), by Optionee’s
estate or by a person who acquired the right to exercise the Option by bequest
or inheritance, but only to the extent Optionee was entitled to exercise the
Option at the date of death; or

 

(b)                                 within three months after termination, the
Option may be exercised, at any time within nine (9) months following the date
of death (but in no event later than the date of expiration of the term of this
Option as set forth in Section 3 above), by Optionee’s estate or by a person who
acquired the right to exercise the Option by bequest or inheritance, but only to
the extent of the right to exercise that had accrued at the date of termination.

 

11.                               Non-Transferability of Option.  This Option
may not be sold, pledged, assigned, hypothecated, transferred, or disposed of in
any manner other than by will or by the laws of descent and distribution or
pursuant to a qualified domestic relations order and may be exercised, during
the lifetime of Optionee, only by Optionee.  The terms of this Option shall be
binding upon Optionee and his or her personal representatives, heirs, successors
and assigns.

 

12.                               No Rights as Shareholder.  Optionee shall have
no rights as a shareholder with respect to any Shares subject to this Option
prior to the date the Optionee becomes the registered owner of such Shares.

 

13.                               No Right to Continuation of Employment. 
Optionee acknowledges and agrees that nothing in this Option, nor in the Plan,
shall confer upon Optionee any right with respect to continuation of employment
by the Company, nor shall it interfere in any way with Optionee’s right, or the
Company’s right, to terminate Optionee’s employment at any time, with or without
cause.

 

14.                               Notices.  Any notice hereunder to the Company
shall be addressed to it at its principal executive offices; and any notice
hereunder to the Optionee shall be addressed to him or her at the address set
forth below; subject to the right of either party to designate at any time
hereunder in writing some other address.

 

3

--------------------------------------------------------------------------------


 

15.                              Plan Interpretation.  Optionee hereby agrees to
accept as binding, conclusive and final all decisions and interpretations of the
Board and, where applicable, the Committee, upon questions arising under the
Plan.  In the event of any question or inconsistency between this Agreement and
the Plan, the terms and conditions of the Plan shall govern.

 

16.                               Counterparts.  This Agreement may be executed
in two counterparts each of which shall constitute one and the same instrument.

 

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by the
officer named below and Optionee has executed this Agreement, both effective as
of the day and year written below.

 

Date of Grant:                                         

 

 

GRANITE CITY FOOD & BREWERY LTD.

 

 

 

 

 

By:

 

 

 

Robert J. Doran

 

 

Chief Executive Officer

 

Optionee acknowledges receipt of a copy of the Plan and certain information
related thereto and represents that he is familiar with the terms and provisions
thereof, and hereby accepts this Option subject to all of the terms and
provisions thereof.  Optionee has reviewed the Plan and this Option in their
entirety, has had an opportunity to obtain the advice of counsel prior to
executing this Option and fully understands all provisions of this Option. 
Optionee hereby agrees to accept as binding, conclusive and final all decisions
or interpretations of the Board and, where applicable, the Committee, upon any
questions arising under the Plan.  Optionee further agrees to notify the Company
upon any change in the residence address indicated below.

 

 

 

[Optionee]

 

 

 

Residence Address:

 

 

 

                                      

 

                                      

 

 

4

--------------------------------------------------------------------------------


 

SCHEDULE I — NOTATIONS AS TO PARTIAL EXERCISE

 

Date of Exercise

 

Number of
Purchased Shares

 

Balance of
Shares on Option

 

Authorized
Signature

 

Notation Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

I-1

--------------------------------------------------------------------------------